HAWKINS, Justice, for the Court:
Albert Clemons, Chris Hoskins, Norman, Steele and Robert Griffin were indicted by the Neshoba County Grand jury for the felonious sale and delivery of cocaine on November 29, 1983.
Following trial on April 19, 1984, and conviction, Clemons was sentenced to a prison term of 30 years and to pay a fine of $25,000. Hoskins, Steele and Griffin were each sentenced to a term of 25 years in prison and to pay a fine of $20,000. All four appealed, but on May 29, 1985, the appeals of Hoskins and Griffin were dismissed.
The assignments of error and briefs filed on behalf of Clemons and Steele raise no issue requiring discussion.
The judgment of the Circuit Court is therefore affirmed.
AFFIRMED.
PATTERSON, C.J., WALKER and ROY NOBLE LEE, P.JJ., and DAN M. LEE, PRATHER, ROBERTSON, SULLIVAN and ANDERSON, JJ., concur.